Citation Nr: 1038056	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  05-40 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral 
hearing loss.

2.  Entitlement to service connection for vertigo with dizziness 
and headaches, on a direct basis and as secondary to service-
connected tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from December 1960 to September 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In a 
January 2004 decision, the RO denied service connection for 
vertigo with dizziness and headaches.  And in a March 2007 
decision, the RO denied a compensable disability rating for his 
service-connected bilateral hearing loss.

In January 2009, the Board also denied the Veteran's claim for 
service connection for vertigo with dizziness and headaches, and 
remanded the claim for an increased rating for bilateral hearing 
loss.  The Veteran appealed the Board's denial of his service-
connection claim to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2009 order, granting a Joint 
Motion for Partial Remand (Joint Motion), the Court vacated and 
remanded that portion of the Board's January 2009 decision that 
had denied the Veteran's service-connection claim.  

To comply with the Court's order, in August 2009 the Board 
remanded the case to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for additional evidentiary development.  
Regrettably, there was not substantial compliance with those 
remand directives.  Therefore, the issue involving service 
connection for vertigo with dizziness and headaches must once 
again be remanded to the RO via the AMC.  VA will notify the 
Veteran if further action is required.

However, the claim for a compensable rating for bilateral hearing 
loss has been fully developed pursuant to the January 2009 Board 
remand, and is now ready for appellate review.





FINDING OF FACT

The results of three VA audiological evaluations show the Veteran 
has level I hearing acuity in his right ear and, at worst, level 
III hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.383, 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the increased-rating claim 
on its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  These VCAA notice requirements apply to 
all five elements of a claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

With respect to the increased-rating claim, the Board notes that 
the Veteran received this required VCAA notice in letters dated 
in January 2007, May 2008, October 2008, and February 2009.  
These letters indicated the types of information and evidence 
needed to substantiate his claim and explained the division of 
responsibility between him and VA in obtaining this supporting 
evidence, including lay evidence and private and VA medical 
treatment records.  The RO also sent the first letter prior to 
initially adjudicating the claim in March 2007, which is 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

It is also worth noting that, as the pleading party, the Veteran, 
not VA, has the evidentiary burden of proof for showing how a 
VCAA notice error is prejudicial,  meaning outcome determinative 
of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  And 
he and his representative have not made any such pleading or 
allegation.  Thus, the duty to notify has been satisfied in this 
case.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records 
that he and his representative identified as relevant to the 
claim.  The Veteran was also afforded three VA audiological 
examinations in February 2007, March 2009, and December 2009.  
The findings from those examinations are sufficient with which to 
rate his bilateral hearing loss.  See 38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  The VA 
audiologists fully described the functional effects caused by a 
hearing disability in the reports.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court. 




II.  Increased Rating for Bilateral Hearing Loss

The record reflects that the Veteran developed hearing loss in 
both ears as a result of acoustic trauma while on active duty.  
As a result, in June 2003 the RO granted service connection and 
assigned a noncompensable (zero percent) rating for bilateral 
hearing loss.  In December 2006 the Veteran filed a claim for 
increased compensation benefits.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.

Staged ratings, however, are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before the 
claim for a higher rating was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).


Evaluations for service-connected bilateral hearing loss range 
from zero to 100 percent.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second (Hertz (Hz)).  See 38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, the 
rating schedule establishes eleven auditory acuity levels from 
Level I for essentially normal acuity through XI for profound 
deafness.  An acuity level is determined for each ear using Table 
VI (or Table VIA in the special circumstances listed in 38 C.F.R. 
§ 4.86).  The acuity levels for each ear are then used to 
determine a percentage evaluation for hearing impairment from 
Table VII.  Id.

Applying the above criteria to the facts of this case, the Board 
finds that the RO properly rated the Veteran's bilateral hearing 
loss at the noncompensable level.  The evidence for consideration 
includes three VA audiological evaluations performed in February 
2007, March 2009, and December 2009, none of which supports a 
compensable disability rating for his bilateral hearing loss. 

During his first evaluation in February 2007, audiometric testing 
of the right ear revealed a 10-decibel loss at the 1000 Hz level, 
a 25-decibel loss at the 2000 Hz level, a 60-decibel loss at the 
3000 Hz level, and a 75-decibel loss at the 4000 Hz level, for an 
average decibel loss of 42.5.  Speech discrimination for this ear 
was 96 percent.  Audiometric testing of the left ear revealed a 
15-decibel loss at the 1000 Hz level, a 55-decibel loss at the 
2000 Hz level, a 65-decibel loss at the 3000 Hz level, and a 95-
decibel loss at the 4000 Hz level, for an average decibel loss of 
57.5.  Speech discrimination for this ear was 94 percent.  

In March 2009, audiometric testing of the right ear revealed a 
25-decibel loss at the 1000 Hz level, a 40-decibel loss at the 
2000 Hz level, a 65-decibel loss at the 3000 Hz level, and a 75-
decibel loss at the 4000 Hz level, for an average decibel loss of 
51.  Speech discrimination was 94 percent.  Audiometric testing 
of the left ear revealed a 25-decibel loss at the 1000 Hz level, 
a 65-decibel loss at the 2000 Hz level, a 70-decibel loss at the 
3000 Hz level, and an 85-decibel loss at the 4000 Hz level, for 
an average decibel loss of 61.  Speech discrimination was 86 
percent.

And lastly, when evaluated in December 2009, audiometric testing 
of the right ear revealed a 25-decibel loss at the 1000 Hz level, 
a 35-decibel loss at the 2000 Hz level, a 70-decibel loss at the 
3000 Hz level, and a 75-decibel loss at the 4000 Hz level, for an 
average decibel loss of 51.  Speech discrimination was 98 
percent.  Audiometric testing of the left ear revealed a 25-
decibel loss at the 1000 Hz level, a 65-decibel loss at the 2000 
Hz level, a 75-decibel loss at the 3000 Hz level, and a 95-
decibel loss at the 4000 Hz level, for an average decibel loss of 
65.  Speech discrimination was 92 percent.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for 
the right ear based on findings from all three examinations by 
intersecting the percent of speech discrimination row with the 
puretone threshold average column.  For the left ear, Roman 
Numeral III is derived based on the findings from the March 2009 
examination, while Roman Numeral II is derived based on the 
findings from the February 2007 and December 2009 examinations.  
As noted above, each of these is determined by intersecting the 
percent of speech discrimination row with the puretone threshold 
average column.  A zero percent (or noncompensable) rating is 
then derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I with column III.

Thus, the findings contained in these three VA audiological 
evaluation reports provide no basis for assigning a compensable 
disability rating for the Veteran's bilateral hearing loss 
disability.  The Board has considered the Veteran's written 
statements that his hearing has worsened over the years.  
However, it is important for the Veteran to understand that 
disability ratings for hearing impairment are derived by a 
"mechanical" - meaning a nondiscretionary - application of the 
numeric designations assigned after audiological evaluations are 
rendered, which in this case clearly show that his bilateral 
hearing loss was properly rated at the noncompensable level.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a compensable rating for his bilateral hearing loss.  And since 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Thus, the appeal is denied.

The Board also finds that the schedular noncompensable rating 
assigned for the Veteran's bilateral hearing loss is not 
inadequate, such that the claim should be referred to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation.  See 
38 C.F.R.    § 3.321(b)(1).  In other words, there is no evidence 
that his hearing loss has caused marked interference with 
employment or has required frequent periods of hospitalization so 
as to render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As such, the 
circumstances of this case do not warrant an extraschedular 
referral.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.













REMAND

To comply with the Court order, the August 2009 Board remand 
directed that the Veteran be scheduled to undergo a VA 
examination to determine whether it is at least as likely as not 
that the Veteran's disability causing vertigo with dizziness and 
headaches is related to service or was caused or aggravated by 
his service-connected tinnitus.  

In doing so, the Board instructed that "[t]he claims file must 
be made available to the examiner in conjunction with the 
examination, and the examiner must note in the examination report 
that he/she had an opportunity to review the file."  This 
instruction was apparently in response to a concern in the Joint 
Motion that the June 2008 VA examination relied on in denying the 
Veteran's claim in the now-vacated January 2009 Board decision 
was based on an electronic review of the record as opposed to a 
review of the claims file.  Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (A medical opinion must be based on consideration of 
prior medical history and examinations and describe, if any, in 
sufficient detail.)

The Veteran was then afforded a VA examination in November 2009, 
at which time the examiner indicated that "the claims folder was 
not available for review.  However, an electronic data search was 
carried out to review previous medical records."  After 
completing the examination, the examiner opined that, "The 
veteran's vertigo is at least as likely as not related to the 
prior head injury; however, the veteran should be referred to ENT 
again for a full evaluation and formal opinion in this regard."  
This diagnosis was based, in part, on the Veteran's history of 
two prior head injuries: one prior to service at the age of 15, 
and one during service.    

The ENT examination was conducted in December 2009, at which time 
the examiner indicated that "[t]he C-file and medical records 
were not available for review."  The examiner diagnosed the 
Veteran with benign positional vertigo.  He then stated that "it 
is unlikely that the [Veteran's] service was related to the 
development of benign positional vertigo."   However, the 
examiner did not comment on whether the Veteran's vertigo was 
caused or aggravated by his service-connected tinnitus.  

Since neither examiner had reviewed the claims file, the RO/AMC 
requested that another VA examiner review the claims file and 
provide further comment.  In a May 2010 report, a VA audiologist 
indicated that she had reviewed the claims file.  Based on that 
apparent review, she concluded that the Veteran's vertigo was not 
caused or aggravated by his service-connected hearing loss or 
tinnitus.  However, there are several problems with her opinion 
which render it inadequate.  

First, the audiologist made several comments which question 
whether she had actually reviewed the claims file.  First, she 
initially commented that the Veteran's bilateral hearing loss and 
tinnitus are not related to service, even though service 
connection has already been established for both hearing loss and 
tinnitus.  Second, she commented that, "[I]n reviewing his C-
file no mention of vertigo or dizziness was found."  This is 
puzzling, since the claims file contains numerous references to 
vertigo and dizziness; hence, the Board questions whether the 
claims file was actually reviewed.  And even assuming for the 
sake of argument that the claims file was reviewed, the 
audiologist did not comment on the likelihood that the Veteran's 
vertigo with dizziness and headaches is related to service.  
Instead, she only opined that it was not caused or aggravated by 
his tinnitus.  

Since none of these examination reports complies with the Board's 
August 2009 remand directives, the case must once again be 
remanded to ensure substantial compliance.  See Stegall v. West, 
11 Vet. App. 268, 270 (1998) (holding that a remand by the Board 
imposes upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the VA examiner 
who conducted the ENT examination in December 
2009 for an addendum to the examination 
report.  The examiner must note in the 
examination report that he had an 
opportunity to review the claims file.  
Based on that review, the examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
probability or greater) that the Veteran's 
disability due to  vertigo with dizziness and 
headaches had its clinical onset in service, 
is otherwise related to active service 
(including whether any such disability is 
consistent with the Veteran's excessive in-
service noise exposure or with his reports of 
continued symptoms for many years), or was 
caused or aggravated (i.e., permanently 
worsened) by the service-connected tinnitus.

If, for whatever reason, that VA examiner is 
unavailable to provide this further comment, 
then have someone else comment who is equally 
qualified to make these necessary 
determinations.  In the event of this latter 
situation, the Veteran may need to be 
reexamined.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the prior 
medical evidence in detail and reconcile any 
contradictory evidence.

2.  The RO/AMC should read the medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.

3.  Then readjudicate the claim in light of 
this and any other additional evidence.  If 
this claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a Supplemental Statement of the Case and give 
them an opportunity to respond before 
returning the file to the Board for further 
appellate consideration of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


